DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/7/21 in regard to the prior art rejections have been fully considered and are persuasive, in particular Applicant’s remarks that the prior art fails to teach a balance weight pressurizing the nozzles by contacting an outer surface of the nozzles.  While the prior art provides teachings that would render obvious a balance weight pressurizing the extending portions (note that Gweon teaches a balance weight pressurizing a circulation hose, the hose being functionally equivalent to the claimed extending portions), the prior art does not teach a balance weight directly contacting nozzles such that the claimed invention would have been obvious.


Response to Amendments
Amendments to the claims overcome the objection to claim 1 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Amendments to the claims overcome the rejection of claims 1 and 4-22 under 35 USC 112(b) set forth in the prior Office action except as restated below.  Therefore, the overcome rejections are withdrawn.
The rejections of claims 1-16, 19, and 22 under 35 USC 103 set forth in the prior Office action are withdrawn in view of amendments to the claims and Applicant’s persuasive remarks.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first and second extending portion” (last line of the first claims page) should be “the first and second extending portions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fixing rib projected toward the balance weight is formed on an outer surface of the first and second extending portion[s].”  It is unclear if a singular fixing rib is formed on the first and second extending portions or if each extending portion has respective fixing ribs as shown in the disclosure.  It is assumed that a fixing rib is formed on an outer surface of each of the first and second extending portions.
Claim 1 states that an end nozzle protrudes from the end of the first and second extending portions.  It is unclear how a single nozzle could protrude from both extending portions.  It is assumed that an end nozzle protrudes from the end of each of the first and second extending portions.
Claim 1 states that a middle nozzle protrudes from the middle of the first and second extending portions.  It is unclear how a single nozzle could protrude from both extending portions.  It is assumed that a middle nozzle protrudes from the end of each of the first and second extending portions.
Claim 1 states that a fastening portion is formed on the balance weight to correspond to a position of the fixing rib.  Based on the disclosure and the assumed interpretation that each extending portion has a respective fixing rib, it is unclear which fixing rib is being referred to or if both fixing ribs have respective fastening portions on the balance weight.  It is also understood that if each extending portion has a fixing rib then a plurality of fastening portions 
Claim 11 recites features of the fastening portion but it is unclear which fastening portion is being referred to since it is understood that a plurality of fastening portions are required.  Claim 11 is assumed to state “wherein each fastening portion comprises:”.
Remaining claims are rejected due to their dependency on a rejected base claim.

Allowable Subject Matter
Claims 1, 4-7, and 11-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711